 In the Matter of PETER CAILLER KOHLERSWISS CHOCOLATES COM-PANY, INC.andP.C. K. LABORATORY WORKERS UNION(UNAFFILIATED)Case No. 3-R-1081.-Decided March 4, 1946Mr. H. Duane Bruce,of Syracuse, N. Y., for the Company.Mr. Sidney H. Greenberg,of Syracuse, N. Y., for the Union.Margaret H. Patterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by P. C. K. Laboratory Workers Union(unaffiliated), herein called the Union, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Peter Cailler Kohler Swiss Chocolates Company, Inc.,Fulton, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due no-tice before Francis X. Helgeson, Trial Examiner. The hearing washeld at Fulton, New York, on October 11, 1945. The Company andtheUnion appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPeter Cailler Kohler Swiss Chocolates Company,Inc., is a NewYork corporation maintaining its principal office andplant at66 N. L.R. B., No. 27.257686572-46-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDFulton, New York, where it is engaged in the production, manufac-ture, and sale of cocoas, coating and liquors, chocolate bars, chocolatesyrups, fudge, and other products.For the calendar year 1944, theCompany purchased raw materials valued in excess of $13,000,000,of which approximately 70 percent was purchased from points out-side the State of New York. For the same period, the Company sold,manufactured, and processed products exceeding in value $25,000,000,in excess of 40 percent of which was sold and shipped to customerslocated outside the State of New York.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDP. C. K. Laboratory Workers Union (unaffiliated) is a labor organ-ization admitting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of the employees involvedherein until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit composed of all laboratory workers atthe Company's plant including laboratory testers, raw material test-ers, special testers, laboratory clerks, sample clerk, laboratory helper,control analyst, research technicians, research chemists, and exclud-ing tester supervisors, inspectors,2 chief chemist, director of research,and all other supervisory employees.The Company objects to theinclusion of research chemists, research technicians, and specialtesters.1 The Field Examiner reportedthat the Unionsubmitted44 authorizationcards.Thereare approximately 50 employeesin theappropriate unit.2 Originally the Union petitionedfor theinclusion of Inspectors, but at the hearing itmoved to amend its petition to provide for the exclusion of inspectors from the requestedunit.The Company did not object to the motion,which was granted by the TrialExaminer. PETER CAILLER KOHLER SWISS CHOCOLATES CO., INC. 259The Company employs approximately 1165 employees, most ofwhom are engaged in production work scattered throughout some 50buildings contiguously located.The laboratory is in one centrallylocated building, but the work of most laboratory employees is per-formed throughout the whole plant.Unlike the production andmaintenance employees who are hourly paid,3 all laboratory em-ployees are salaried employees and their vacation schedules differfrom those of hourly employees.All laboratory employees are underthe supervision of either the director of research or the chief chemist.The employees working under the director of research are concernedwith the development of new products on a factory basis and theemployees under the direction of the chief chemist are engaged pri-marily in control work, such as checking and testing manufacturingoperations to increase output and improve quality.The director ofresearch and the chief chemist are directly responsible to the vicepresident and general manager of the plant and together with thelaboratory workers constitute the laboratory and technical staff ofthe Company.Research technicians and research chemists :The Company pres-ently employs five research technicians and one research chemist butplans to increase this number in the near future as qualified menagain become available.The duties of these two types of employeesare substantially the same except that the specialized training of theresearch chemist enables him to undertake more exacting scientificresearch than is expected of the research technicians.The Com-pany's job description of a research chemist provides that he mustbe a graduate chemist or pharmacist.The Company requires thatthe research technicians have some college chemical training plusexperience as a tester, or extensive experience in several productiondepartments of the plant plus experience as a tester.Two of theresearch technicians and the research chemist presently in the Com-pany's employ have Bachelor of Science degrees.The other threeresearch technicians do not have college degrees but have had sometechnical training and were promoted from tester classifications.Their work differs materially from the comparatively routine workof testers and other laboratory workers.They conduct research inorder to develop new processes, improve the quality of the Company'sproducts, and to correct production difficulties in the factory.The Company contends that the research technicians and the re-search chemist should be excluded from the requested unit on twogrounds : first, that their work is of a supervisory character andsecond, that their training, social standing, general outlook, and thea The Company has a contract with an unaffiliated labor organization known as theP. C. K. Employees Union representing a unit of production and maintenance employees.This organization was served with notice of the hearing but did not intervene. 260DECISIONSOENATIONAL LABORRELATIONSBOARDnature of their jobs render inappropriate their inclusion in the samebargaining unit with non-professional workers.As to the Company's first ground for objection, the record revealsthat the supervisory work of technicians and chemists is limited andof brief duration. It consists of directing the work of groups ofproduction employees during the running of tests.Any supervisoryduties so performed are incidental to the main purpose of their workwhich is to improve the quality of the Company's products, correctproduction difficulties, and develop new processes.The record con-tains no evidence to show that a technician or a chemist ever madeeffective recommendations affecting the status of other employees.We find that these employees are not supervisors within the meaningof our customary definition.With respect to the Company's second ground for exclusion, therecord reveals a clear line of demarcation between these professionalemployees and the other laboratory workers.While only three ofthe group of six are college graduates, the other three have, throughcourses of study and wide experience throughout the factory,equipped themselves to handle the same grade of experimentationand research as the college-trained men 4The work of the employeesin question calls for a wider scientific knowledge and training, how-ever acquired, greater resourcefulness and imagination, and offersopportunities for advancement far beyond those open to the otherlaboratory workers.5The Company has indicated that it intendsto enlarge this particular group by hiring more college trainedchemists now that the demobilization of the armed services is makingsuch people available, and it will be possible for the Company torequire a higher degree of training and skill than it could duringthe war years.Under the circumstances, we shall exclude the research men fromthe unit.This decision will not preclude the Union from filing apetition, if it so desires, seeking to represent the research men ina separate unit.Special Testers:The Company objects to the inclusion of thespecial tester on the ground that he is a supervisory employee.Atpresent, the Company employs one special tester whose job is toinspect or check the work of other testers and to run blind tests.Heis under the supervision of a supervisor of testers.He makes reportson the results of the tests but does not make recommendations withrespect to testers whose work he checks.We find that his work is' SeeWestvaco Chlorine Products Corporation,63N L. It B. 763, wheieinthe Boaiddecided that certain non-graduate chemists were professional employees and thereforeIncluded them in the same voting group with graduate chemists.6In this connection,we attach no controlling importance to the fact that the Companyis known to have paid higher salaries to experienced but non-professionally trained testersthan to newly hired professionally trained research technicians. PETER CAILLER KOHLER SWISS CHOCOLATES CO., INC. 261not supervisory in character and accordingly we shall include himi n the unit.We find that all laboratory employees including laboratory testers,raw material testers, special testers, laboratory clerks, sample clerks,laboratory helpers, control analysts, but excluding inspectors, re-search technicians, research chemists, tester supervisors, chief chem-ist, director of research, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot amongemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Peter CaillerKohler Swiss Chocolates Company, Inc., Fulton, New York, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and - have not beenrehired or reinstated prior to the date of the election, to determine 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not they desire to be represented by P. C. K. LaboratoryWorkersUnion (unaffiliated), for the purposes of collectivebargaining.Mx. GERAxn D. REMLY took no part in the consideration of theabove Decision and Direction of Election.